DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-23 and 25-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Conner et al. (US 2011/0275055) in view of TerMaat et al. (Us 2012/0308990) and further in view of Brauer (US 4,646,204).


Regarding claim 2 Conner et al. discloses a system for thermal cycling, the system comprising: (See Conner Abstract and Figs. wherein the device is a system for thermal cycling)
a thermal block module comprising:
a sample block comprising a first surface and a second surface opposite the first surface,
a heat sink coupled to the sample block,
a thermoelectric device disposed between the sample block and the heat sink, the thermoelectric device in thermal communication with the second surface of the sample block, and a thermal sensor positioned to monitor temperature of the sample block; (See Conner Abstract, Figs. 2-5 and 24 wherein there is a thermal block module comprising a sample block 354 with first and second surfaces, a heat sink 358, thermoelectric devices 356 between second surface of sample block and heat sink  and thermal sensors 2420,2410, etc. positioned to monitor temperature of the sample block.)

Conner et al. also discloses a thermal control module separable from the thermal block module, the thermal control module comprising:  a computer processing unit, and some form of electrical connection interface between the processing unit and the thermoelectric device and the temperature sensors to allow control thereof. (See Conner Figs. 2-3, 24, and 27 and [0043]-[0044] wherein the thermoelectric device and thermal sensors are connected to computer processing unit via some form of electrical connection. The thermal control module is separable from the control module i.e. by disconnecting/cutting wires connecting the two.) 




TerMaat et al. discloses a thermal cycler device wherein a thermal control module comprises a printed circuit board with the computer processing unit and a first electrical connector interface operably coupled to the printed circuit board for connection of the thermoelectric device, and a second electrical connector interface operably coupled to the printed circuit board for connection of the thermal sensors. (See TerMaat Abstract and [0089] wherein a thermal control module includes a PCB, i.e. printed circuit board, with a microprocessor, i.e. CPU, and includes a first electrical connector interface, i.e. inputs, to connect to the thermoelectric devices, i.e. TEDS, and a second electrical interface, i.e. inputs, to connect to the thermoelectric device.)
and a user interface operably coupled to the printed circuit board and configured to accept input to control operation of the thermoelectric device. (See TerMaat  Fig. 10 wherein there is a user interface comprising a touchscreen coupled to the printed circuit board and configured to accept input to control operation of the thermoelectric device.

It would have been obvious to one of ordinary skill in the art at the time of invention to provide such a control system as described by TerMaat et al. in the device of Conner et al. because the use of such a thermal control module allows control of thermal cycling protocols and represents a specific control device known in the art so that thermal cycling protocols may be effectively carried out as would be desirable in the device of Conner et al. 

Conner et al. does not specifically disclose a first electrical transmission conduit configured to reversibly and electrically couple the thermoelectric device to the printed circuit board via reversible engagement with the first electrical connector interface; a second electrical transmission conduit configured to reversibly and electrically couple the thermal sensor to the printed circuit board via reversible engagement with the second electrical connector interface.

Brauer et al. discloses electrical transmission conduits configured to reversibly and electrically couple electrical system components to a PCB. (See Abstract and Fig. 1 wherein a conduit 44 reversibly connects wires 48 from an electrical component to a PCB 20.)

It would have been obvious to one of ordinary skill in the art at the time of invention to provide electrical transmission conduits as described by Brauer with the first and second electrical interfaces to connect thermoelectric device and thermal sensors to respective portions of a PCB in the device of modified Conner because such connectors are known in the art to allow the reversible and easy connection of electrical components to a PCB via wires as is required by modified Conner and one would have a reasonable expectation of success in so doing.
Furthermore it is noted that it is very well known in the art to provide pluggable interfaces, i.e. conduits, to connect system components to a PCB and one would have been motivated to provide such pluggable interfaces in the device of modified Conner because doing so allows for user swappable components and reduces the need for hard soldered connections as would be desirable in the device of modified Conner.




Regarding claim 4 modified Conner discloses all the claim limitations as set forth above as well as the device wherein the first surface comprises a plurality of openings arranged in an array and configured to receive reaction vessels configured to contain sample for thermal cycling. (See Conner [0067] wherein the top first surface of the sample block comprises a plurality of openings, i.e. recessed wells, arranged in an array is configured to support reaction vessels, i.e. microtiter plates)

Regarding claim 5 modified Conner discloses all the claim limitations as set forth above as well as the device wherein the first surface is planar. (See Conner Fig. 5 wherein the first surface is planar.)
Furthermore assuming arguendo with respect to the first surface being planar it is noted that such a modification would have required a mere change in shape of the sample block which would have been obvious to one of ordinary skill in the art at the time of filing because the change in configuration of shape of a device is obvious absent persuasive evidence that the particular configuration is significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  

Regarding claims 6-7 modified Conner discloses all the claim limitations as set forth above as well as wherein the sample block is formed from thermally conductive metals including aluminum, copper, silver, and gold. (See Conner [0067])


Regarding claim 8 modified Conner discloses all the claim limitations as set forth above as well as the device wherein the heat sink comprises a plurality of pendant fins. (See Conner Figs. 4-5 wherein the heat sink comprises a plurality of pendant fins.)

Regarding claims 9 and 13 modified Conner discloses all the claim limitations as set forth above as well as the device wherein the sample block further comprises a second and third block segment, wherein the thermal block module further comprises a second and third thermoelectric device and a second and third thermal sensor,  wherein the first, second, and third thermoelectric devices are in thermal communication with the first, second, and third block segments, respectively, and wherein the first, second, and third thermal sensors are positioned to monitor the first, second, and third block segments, respectively. (See Conner Figs. 5-7 wherein the sample block comprises first second and third segments delineated by first, second, and third thermoelectric devices in communication with the sample block.  The block segments also have first, second, and third thermal sensors positioned to monitor temperatures in the respective first, second, and third block segments.)

Regarding claim 12 modified Conner discloses all the claim limitations as set forth above as well as the device wherein the thermal control module is configured to provide independent thermal control of the first and second thermoelectric devices. (See Conner Fig. 7 and [0068] wherein the thermal control module is configured to provide independent thermal control of the first, second, and third thermoelectric devices.)


It is noted that such a modification would have required a mere integration of parts, i.e. harnessing of wires into a first conduit, which would have been obvious to one of ordinary skill in the art at the time of invention because Making elements integral is generally recognized as being within the level of ordinary skill in the art.  In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965) and One of ordinary skill in the art at the time of filing would have been led by the applied references to forgo use of separate modules, along with their function and benefit, where doing so is technically feasible and would reduce cost.  See In re Thompson, 545 F.2d 1290, 1229, 188 USPQ 365, 367 (CCPA 1976).

Regarding claims 11, 15, and 27 Modified Conner discloses all the claim limitations as set forth above as the device wherein various wires are known to be harnessed together for connection to a PCB. (See Brauer Fig. 1 wherein a conduit 44 makes a plurality of electrical connections to a PCB). Modified Conner does not specifically disclose the second electrical transmission conduit is further configured to reversibly and electrically couple the second and third thermal sensors to the printed circuit board via the reversible engagement with the second electrical connector interface.


Regarding claim 16 modified Conner discloses all the claim limitations as set forth above as well as the device wherein the thermal control module is configured to provide independent thermal control of the first, second, and third block segments. (See Conner Fig. 7 and [0068] wherein the thermal control module is configured to provide independent thermal control of the first second and third block segments.)

Regarding claim 17 modified Conner discloses all the claim limitations as set forth above as well as the device wherein the user interface comprises a keypad, a screen, a mouse, a keyboard, or a combination thereof. (See Conner Fig. 3 wherein the user interface comprises a screen, i.e. LCD/Touchscreen. See TerMaat [0201] wherein a keyboard is provided)



Regarding claim 19 modified Conner discloses all the claim limitations as set forth above as well as the device further comprising: a power supply module in electrical communication with the first electrical connector interface; and a third electrical transmission conduit configured to electrically couple the power supply module and thermal control module. (See TerMaat Figs. 2A-2B and [0089] wherein a power supply module is in electrical communication with the first electrical connector interface and is connected to the thermal control module via a third electrical transmission conduit.)

Regarding claim 20 modified Conner discloses all the claim limitations as set forth above as well as the device wherein the computer processing unit of the thermal control module is a first computer processing unit and the power supply module comprises a second computer processing unit. (See TerMaat [0089] wherein there are more than one electronic processors and one must be part of the power supply module to control power to the thermoelectric device.)

Regarding claim 21 modified Conner discloses all the claim limitations as set forth above as well as the device wherein the printed circuit board is a first printed circuit board and the power supply module comprises a second printed circuit board. (See TerMaat [0089]-[0098] wherein the power supply module comprises a second printed circuit board.)



Regarding claim 23 modified Conner discloses all the claim limitations as set forth above as well as the device wherein the thermal block module, the thermal control module, the first electrical transmission conduit, the second electrical transmission conduit, and the user interface are configured to be operably coupled together as a laboratory thermal cycling instrument. (See Conner Abstract Figs. 4-5 wherein all elements are coupled together as a laboratory thermal cycling instrument.)

Regarding claim 25 modified Conner discloses all the claim limitations as set forth above but does not disclose an interface material.

TerMaat et al. discloses a thermal cycler wherein a thermal block module comprises an interface material between a sample block and a thermoelectric device, the interface material comprising one or more of a thermal grease and a thermal adhesive. (See TerMaat [0052] and [0068 wherein a thermal paste, i.e. a grease and/or adhesive is provided between a sample block a thermoelectric device.)

It would have been obvious to one of ordinary skill in the art at the time of invention to utilize a interface material as described by TerMaat in the device of modified Conner because such an interface material facilitates thermal communication between elements so that efficient heat transfer may occur as would be desirable in the device of modified Conner and one would have a reasonable expectation of success in so doing.


Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Conner et al. (US 2011/0275055) in view of TerMaat et al. (Us 2012/0308990) in view of Brauer (US 4,646,204) as applied to claims above further in view of Ng et al. (US 2010/0124766).

Regarding claim 24 modified Conner discloses all the claim limitations as set forth above but does not disclose a sealing member.

Ng et al. discloses a thermal cycler comprising a sealing member, the sealing member configured to seal the thermoelectric device from ambient moisture external to the laboratory thermal cycling instrument. (See NG Abstract and [0007] wherein a gasket in combination with a drip tray forms a sealing member to isolate thermoelectric elements from ambient moisture external to the laboratory instrument.)

It would have been obvious to one of ordinary skill in the art at the time of filing to provide a sealing member as described by Ng et al. in the device of modified Conner because such a seal is known in the art to be provided in thermal cyclers and prevents unwanted environmental interference with thermoelectric devices as would be desirable in the device of modified Conner.




Conclusion

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 571-272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JONATHAN M HURST/               Primary Examiner, Art Unit 1799